DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, and 9 are rejected under 35 USC 103 as being unpatentable over Figov et al. (US Patent 8,879,789) in view of Mendapara (“Depth Map Estimation Using Multi-focus Imaging”, 2010, University of Windsor) and Zhou et al. (US 2021/0133996).
With respect to claim 1, Figov et al. teach receiving, via one or more hardware processors (Fig. 2, 221), a video of the environment using a scene capturing device (Fig. 1, 102) positioned in the environment, wherein the video comprises a plurality of image frames associated with a plurality of components of the environment and subjects present within the environment, wherein the subjects are non-stationary (Fig. 1 and Fig. 3  300); 
detecting, via the one or more hardware processors, a motion intensity (speed) of subjects from the plurality of image frames, based on a change detected in a position of 
segregating , via the one or more hardware processors, the motion of subjects present in each image frame from the plurality of image frames into a plurality of categories comprising a significant motion category, if the change detected for the position of the subject is above a predefined threshold, indicating entry or exit of the subject from the environment (speed higher than threshold); and an in-significant motion category, if the change detected for the position of the subject is below the predefined threshold, indicating minor movements of the subject in the environment (speed below threshold) (col. 5 lines 9-12); and 
tracking, via the one or more hardware processors, the motion of subjects in three dimensional scene based on the motion category by: constructing (extracting), three dimensional scene (three dimensional blob) from the plurality of image frames, wherein each image frame from the plurality of image frames are merged with the similar image frame that define similar poses (col. 7 lines 43-48); and estimating, the position of the subject, by tracking the subject from three dimensional scene categorized under the significant motion category(col. 5 lines 9-12, speed faster than threshold may be identified for further processing) (col. 7 lines 39-42).
Zhou et al. teach a no motion category (para [0091]).
Mendapara  teaches using the multi focused view based depth calculation 18technique (vi. Abstract).
         	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to determine no motion and calculate depth based on multi focus image in the method of Figov et al.

Therefore, it would have been obvious to combine Mendapara and Zhou et al.  and with Figov et al. to obtain the invention as specified in claim 1.

With respect to claim 5 and  claim 9 is rejected same reason as claim 1 above.
 
Allowable Subject Matter
 
1.    Claims 3, 4, 7, 8 ,11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663